   Case 4:19-cv-00135-RSB-CLR Document 35 Filed 12/17/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 KEIRON KENNETH HOLMES,

                 Plaintiff,                              CIVIL ACTION NO.: 4:19-cv-135

        v.

 STG SHEAROUSE, et al.,

                 Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s November 9, 2020 Supplemental Report and Recommendation, (doc. 27), to which

Plaintiff did not file objections.     Accordingly, the Court ADOPTS the Report and

Recommendation, (doc.27), as its opinion and DISMISSES Plaintiff’s denial-of-access-to-the-

courts claims.

       SO ORDERED, this 17th day of December, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
